DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/04/2021 have been fully considered but they are not persuasive. 
In response to applicant argument, Robertson does not relate to such a technique. Robertson relates to a method to provide automatic secured access in some areas (hotels, airline gate, concert...) (Robertson, Paragraph [0005]). Therefore, Robertson does not relate to a technique for accessing a content hosted on a server which is selected as a function of the location of the user terminal and there is no hint in Sugaya to consider Robertson (Examiner agree that Robertson is not related for accessing contents because it applies to the claimed limitation of receiving location information from access node). 
In response to applicant argument, Sugaya does not disclose that a terminal receives at least one message originating from the access device, comprising an information item relating to a location of said user terminal based on a parameter of tracking area type and generates a request for access to a content comprising a location indication of tracking area type (Examiner agree that Sugaya receives location information from GPS or like but El-Saidny a new prior art discloses location information can be based on tracking area and topology. Sugaya clearly teaches that the contents can be received based on the location information of the user device. The location information of user device can be derived from different sources such as GPS or like in Sugaya reference, access node in Robertson reference or a network device or AP in El-saidny reference. The location information of the user device is based on SSID, IP address in Sugaya reference, signal strength in Robertson reference and tracking area and location area in EL-saidny reference).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over SUGAYA (US 2015/0281385 A1) in view Robertson et al. (US 20150279130 A1, hereinafter “Robertson”).and EL-saidny et al. (US 2014/0044058 A1, hereinafter “El-saidny”).
Regarding claims 1, 8 and 14, SUGAYA discloses a method of access to a content located in a telecommunications network, implemented by a user terminal, connected to an access device of at least one access network of cellular type of the telecommunications network (see para. 0010, Wireless LAN; para. 0042, third generation or fourth generation of communication network) , comprising the following steps: while connecting to an access device of at least one access network of the telecommunications network (see Figure 2, para. 0042-0054): receiving at least one message originating from the access device, comprising an information item relating to the location of said user terminal, and after connecting to the access device (see para. 0058, acquisition of mobile terminal location using GPS or like or connection information of public wireless LAN),  generating a request for access to a content comprising a location indication obtained on the basis of the information item extracted from the at least one message received from the access device (see para. 0060, 0066, content server receives the location information from mobile terminal), dispatching said access request generated to a server able to select a contents server (see para. 0037), receiving an address of the selected contents server (see para. 0012, 0061 and 0066). SUGAYA discloses acquiring location information from GPS or like. SUGAYA discloses all the subject matter but fails to mention explicitly connecting to an access device to acquire location information of said user terminal. However, Robertson from a similar 
Regarding claim 11, SUGAYA discloses a system for accessing a content comprising: at least one terminal user terminal able to access a content located in a telecommunications network, connected to an access device of at least one access network of the telecommunications network, the terminal comprising: a first 
Regarding claim 3, SUGAYA discloses where the request for access to a content is a request of DNS type (see para. 0062-068, DNS request). 

Regarding claim 5, SUGAYA discloses where the access network is of Wi-Fi type and the information item relating to location is based on an SSID parameter (see para. 0048 and 0059).
Regarding claims 6, 9 and 15, SUGAYA discloses a method of selection implemented by a selection server (see para. 0053) comprising the following steps: reception of a message from a user terminal after connecting to an access device of at least one access network of a cellular type of telecommunications network (see para. 0010, Wireless LAN; para. 0042, third generation or fourth generation of communication network; see para. 0058, location information acquisition module), requesting access to a content originating from a user terminal comprising an indication of location of said user terminal (see para. 0060, 0066, content server receives the location information from mobile terminal), selection of a contents server as a function of the location indication (see para. 0037 and 0061), and dispatching of a message comprising an address of said contents server to the user terminal. SUGAYA discloses all the subject matter but fails to mention a user terminal connected to an access device and wherein the message was received by user terminal from the access device while connecting to the access device. However, Robertson from a similar field of endeavor discloses a user terminal connected to an access device and wherein the message was received by user terminal from the access device while connecting to the access device (see para. 0042). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Robertson location determination scheme into SUGAYA and El-saidny mobile terminal location acquisition scheme. The method can be implemented in a UE. The motivation of doing this is to determine the 
Regarding claims 7 and 10, SUGAYA, and Robertson disclose all the subject matter but fails to mention furthermore comprising a step of consulting a lookup table of correspondence between location indications relating to at least two types of access networks (see para. 0070, LTE and WCDMA). However, El-saidny from a similar field of endeavor discloses furthermore comprising a step of consulting a lookup table of correspondence between location indications relating to at least two types of access networks (see para. 0070 and 0108, LTE and WCDMA). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include El-Saidny location information scheme into SUGAYA and Robertson location scheme. The method can be implemented in a wireless network. .

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over SUGAYA in view of Robertson and El-saidny as applied to claim 1 above, and further in view of HE et al. (US 2014/0095707 A1, hereinafter “HE”).
Regarding claim 2, SUGAYA, Robertson and El-saidny disclose all the subject matter but fails to mention where the request for access to a content is a request of HTTP type. However, HE from a similar field of endeavor discloses where the request for access to a content is a request of HTTP type (see para. 0089). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include HE content request scheme into SUGAYA, Robertson and El-saidny location scheme. The method can be implemented in an UE. The motivation of doing this is to improve route decision efficiency of content (see para. 0006).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463